Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Claims 43-62 are pending and subject to prosecution.  No amendments to the claims were made with the RCE submission of 7/15/2022.

PRIORITY
The instant Application, filed 09/26/2019, is a CONTINUATION of US Patent No. 10,480,011, filed
04/21/2017, which is a 371 of PCT/US2015/0566659, filed 10/21/2015, which claims priority to US Provisional Application No. 10/21/2014.

INFORMATION DISCLOSURE STATEMENT
The two information disclosure statements (IDS) submitted on July 15, 2022 has been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 43-62 are allowed for the reasons stated in the Notice of Allowance mailed July 5, 2022, reiterated herein for clarity:
Independent claim 43 is directed to recombinant AAV particles comprising an AAV capsid comprising any one of SEQ ID NOs. 79 to 87.
Independent claim 53 is directed to recombinant AAV particles comprising an AAV capsid comprising any one of SEQ ID NOs. 88 to 95.
SEQ ID NOs. 79-95 are novel amino acid sequences for variants of AAV5 capsid proteins.  The art does not teach or suggest variant AAV5 capsid proteins according to SEQ ID NOs. 79-95 or methods of using the viruses as recited.  
For clarity of record, it is noted that the instant Application is a CONTINUATION of US Patent No. 10,480,011.  Patent 10,480,011 claims recombinant adenoviral particles comprising SEQ ID NOs. 54-61, which are variants of AAV3b.  No double-patenting rejection is required over the parent patent because instant SEQ ID NOs. 79-95 are not encompassed by, or obvious over, the patented sequences.

Claims 43-62 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633